Citation Nr: 9921602	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for Crohn's disease, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 until 
February 1971. 

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a rating decision of 
April 1993 of the Chicago, Illinois Regional Office (RO) which 
denied an increased rating for Crohn's disease.

The Board notes that upon personal hearing on appeal in November 
1996, the veteran appeared to raise the issues of service 
connection for onchyomycosis and joint pain due to vitamin 
deficiency as the result of medication prescribed for his 
service-connected Crohn's disease.  However, these matters are 
not properly before the Board for appellate review at this time 
and they are referred to the RO for appropriate consideration.  

This case was remanded by the Board in September 1997 and is once 
again before the signatory Member for appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the RO.

2.  Crohn's disease is manifested by complaints of pain, cramping 
and diarrhea of no more than moderate severity.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 percent 
for Crohn's disease have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Codes 
7323, 7332 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for regional enteritis was granted by rating 
action dated in September 1976 and a 10 percent disability 
evaluation was established.  The service-connected disorder was 
subsequently determined to also encompass Crohn's disease and the 
10 percent rating for such was increased to 30 percent by rating 
of February 1992.  The veteran most recently claimed an increased 
rating for the gastrointestinal disability in February 1993.  The 
nomenclature of the service-connected disability was changed to 
Crohn's disease by rating action dated in February 1994 wherein 
the 30 percent rating was confirmed and continues to date.  

The veteran asserts that he has had several operations for 
Crohn's disease and still continues to constantly battle symptoms 
which include bowel incontinence, penile swelling, severe pain 
and numerous other complaints related thereto which should 
entitle him to a higher disability rating.  He contends that his 
health is deteriorating, and that his job is in jeopardy due to 
the number of days he has missed on account of Crohn's 
symptomatology.  

The Board finds that the veteran's claim for an increased rating 
for Crohn's disease is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected disability and evidence is of record that he claims 
shows exacerbation of the disorder.  See Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board finds that all relevant 
facts have been properly developed and that no further assistance 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to compensation 
has already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Crohn's disease may be rated by analogy to ulcerative colitis.  
38 C.F.R§ 4.20 (1998).  A 30 percent rating is warranted for 
ulcerative colitis when it is moderately severe; with frequent 
exacerbations.  Ulcerative colitis productive of severe 
disability characterized by numerous attacks a year and 
malnutrition, and with only fair health during remissions 
warrants a 60 percent rating.  Pronounced disability, resulting 
in marked malnutrition, anemia, and general debility, or with 
serious complications such as liver abscess, warrants a 100 
percent rating.  38 C.F.R. 4.114, Diagnostic Code 7323 (1998).

The veteran was afforded a VA examination in April 1993.  He 
stated that his major complaint was diarrhea three or four times 
per day with occasional mucus and blood in his stool.  He related 
that his diarrhea was sometimes better controlled with Metamucil 
which he took regularly.  It was recorded that he denied any 
major abdominal cramps, nausea, vomiting, fever, chills, weight 
loss or weight gain.  It was noted that his medications included 
10 milligrams of Prednisone, Vitamins E and C and folic acid.  
The veteran indicated that he occasionally had a peristaltic rush 
with rectal incontinence.  He said that his weight had been 
stable for the past two to three years.  It was noted that he had 
had two different parts of his colon as well as the small bowel 
surgically resected, as well as resection of the fistula between 
his urinary bladder and the small bowel.  It was also reported 
that he had had a history of perirectal abscess, pancreatitis, 
pilonidal cyst and alcohol abuse in the past.  Following 
examination, a diagnosis of Crohn's disease with moderate 
symptomatic residuals was rendered.  

The appellant was afforded a special VA gastrointestinal 
examination in December 1993 where he was reported to have 
indicated that he had only occasional episodes of recurrent 
diarrhea.  He was noted to stand five feet eleven inches tall and 
weighed 204 pounds.  Examination disclosed that bowel sounds were 
essentially normal without evidence of significant tenderness, 
organomegaly or masses.  The examiner indicated that since he was 
being followed at the VA Hospital, no laboratory tests were 
ordered.

Extensive VA outpatient clinic records dated between 1989 and 
1994 were received reflecting that the appellant obtained regular 
follow-up for a number of complaints and disorders, including 
treatment for alcohol and cocaine abuse.  In October 1993, it was 
noted that he had been off Prednisone for eight months.  He was, 
however, restarted on the medication.  

The appellant presented testimony upon personal hearing on appeal 
in November 1996 to the effect that he had attacks of bowel 
incontinence, gas, diarrhea, and cramping pain every two or three 
months.  He stated that sometimes the pain would become so 
intense during these crises that it caused him to vomit.  He 
related that he relieved his symptoms by taking Tylenol with 
codeine, but that this brought on an additional problems of 
constipation.  The appellant testified that he had lost 10 pounds 
the previous month due to his symptoms, and that he constantly 
had to take Prednisone to keep from having relapses.  It was 
reported that he had been threatened with being fired because of 
the time he had had to take off work for the disorder, and that 
sometimes he had to go in anyway even though he was sick.  

Pursuant to Board remand of September 1997, the appellant 
underwent a VA examination in October 1997.  On this occasion, he 
complained of daily diarrhea and four to five bowel movements per 
day on average.  He related that there would be a moderate amount 
of blood mixed with the stool 40 percent of the time.  The 
veteran was reported to have stated that his symptoms had been 
stable on his current medical regimen of Metamucil and 10 mg. of 
Prednisone.  It was noted that his appetite was fair and that his 
weight had been stable in general.  It was reported that he was 
not troubled by incontinence currently, but did have a fair 
degree of urgency accompanying his bowel movements.  


Upon examination, the veteran was observed to be well nourished 
and in no distress.  Examination of the abdomen revealed no signs 
of guarding, rigidity or localized tenderness of the abdomen.  
Bowel signs were active and normal without evidence of 
organomegaly.  The liver span was eight sonometers to percussion.  
There was a well-healed surgical scar.  Following examination, it 
was the examiner's opinion that the current level of severity of 
the veteran's Crohn's disease was moderate on the current medical 
regimen.  

Extensive private clinic records dated between 1984 and 1997 were 
received.  The records dated between 1993 and 1997 show no 
treatment for complaints associated with Crohn' s disease.  In 
June 1997, it was recorded that he had no specific complaints in 
this regard and that the condition was in remission.  

Analysis.

Although the appellant asserts that the symptoms associated with 
his service-connected Crohn's disease are more severely disabling 
than reflected by the currently assigned disability rating, the 
evidence does not support this assessment.  While recent private 
medical records refer to the Crohn's disease by way of medical 
history and indicate that he continues to be maintained on 
medication, it is demonstrated that the appellant has received no 
significant intervention in this regard.  As noted previously, 
the condition was determined to be in remission in June 1997.  
When the veteran was most recently examined in October 1997 by VA 
for purposes of evaluating his gastrointestinal status, he was 
observed to well nourished.  The VA examiner characterized his 
condition as no more than moderate in severity.  Although the 
appellant testified on personal hearing in November 1996 that he 
had had some weight loss, a longitudinal review of the record 
indicates that his weight has remained essentially stable.  He 
has reported blood in his stool, but this has not been confirmed 
in the private or VA records.  It appears that some fecal 
urgency, abdominal discomfort and diarrhea, are now the principal 
ongoing symptoms of Crohn's disease.  Such symptomatology is 
contemplated by the currently assigned 30 percent evaluation.  In 
order to be entitled to the assignment of a 60 percent evaluation 
for Crohn's disease, the disability must be severe, including 
numerous attacks or flare-ups each year.  This has not been 
demonstrated as the appellant himself admits that he only has 
such attacks every two or three months.  The Board points out 
that even this report of such is not borne out by the clinical 
record.  It is clearly demonstrated that pronounced disability, 
resulting in marked malnutrition, anemia, and general debility 
warranting a 100 percent disability in this regard is not shown.  
Under the circumstances, the Board finds that absent a finding of 
more severe symptomatology, the evidence does not support an 
evaluation in excess of 30 percent for Crohn's disease

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  We find that those sections do 
not provide a basis upon which to assign a higher disability 
evaluation as to the service-connected Crohn's disease discussed 
above.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 3.321 
only in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. Op. 
6-96 (August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt as to this matter, but finds that the record does not 
provide an approximate balance of negative and positive evidence 
on the merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.



ORDER

An increased rating for Crohn's disease is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

